DETAILED ACTION
This office action is in response to the application filed on 1/21/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because two different abstracts were filed on the same day without notice of “Amended”, therefore it is unclear which Abstract is desired by the Applicant.  Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In regards to claim 1, line 12, it appears that “the total number” should be “a total number”.  
In regards to claim 1, line 15-16, it appears that “the number of switching times N” should be “a number of switching times (N)”.  The Examiner notes that after the antecedent is established to be represented by N utilizing parenthesis, any subsequent use of “number of switching times” can be substituted with “N”.
In regards to claim 1, line 17, it appears that “number of switching times N” should be “number of switching times (N)”.  
In regards to claim 3, line 4, it appears that “the fundamental wave” should be “a fundamental wave”.  
In regards to claim 4, line 3, it appears that “the number of harmonics” should be “a number of harmonics”.  
In regards to claim 10, line 7, it appears that “the total number of voltage orders” should be “a total number of voltage orders”.  
In regards to claim 10, line 11, it appears that “the number of switching times N” should be “a number of switching times (N)”. 
In regards to claim 1, line 13, it appears that “number of switching times N” should be “number of switching times (N)”.  
	Claims 2 and 5-9 depend directly or indirectly from an objected claim and is/are, therefore, also objected to, for the reasons set above.  

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose: “...a pulse pattern derivation unit configured to determine a minimum number of levels required to output the target modulation ratio, determine the total number of voltage orders to be controlled among a voltage fundamental wave and harmonics of the power converter, compare the determined required minimum number of levels and the determined total number of voltage orders to be controlled, and fix a larger one as the number of switching times N in a quarter cycle for the target modulation ratio, based on the target modulation ratio and the fixed number of switching times N in the quarter cycle, determine switching phases for N times so as to be able to reduce a desired-order harmonic, with a voltage fundamental wave by an expression (4) being set for the target modulation ratio, in terms of harmonics by an expression (5) or an expression (6)  

    PNG
    media_image1.png
    54
    406
    media_image1.png
    Greyscale

 -3- 4890-8439-9626.1Atty. Dkt. No. 081909-0341  
    PNG
    media_image2.png
    107
    420
    media_image2.png
    Greyscale

(where d_ref is the target modulation ratio, Vn is a voltage nth-order harmonic amplitude, In is a current nth-order harmonic amplitude, L high is a maximum number of output levels of the power converter, N is the number of switching times in the quarter cycle, θA ... θ N are respective switching phases, and regarding a sign before a cos function, if a direction of a level change by switching is positive, the sign is +, whereas if the direction of the level change by the switching is negative, the sign is -), and based on the target modulation ratio and the determined switching phases for N times, derive the pulse pattern for one cycle by which each output voltage level according to the target modulation ratio and the phase is determined..” in combination with the additionally claimed features, as are claimed by the Applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10418902, Dharmalinggam; Rawinder et al., discloses a constant on-time converter with frequency control.
US 11095242, Glose; Daniel, discloses a control device for controlling the current of a rotating field machine of a motor vehicle, current control method, drive unit and motor vehicle.
US 11398791, Geyer; Tobias et al. , discloses a model predictive control of a converter based on pulse width modulated switching patterns.

This application is in condition for allowance except for the following formal matters: 
Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838